 

Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO: 18-cv-81038-MIDDLEBROOKS
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
v.

PALM HOUSE HOTEL, LLLP, et al.,

Defendants and Relief Defendants.
/

ORDER ON MOTION FOR DEFAULT JUDGMENT

THIS CAUSE comes before the Court on Plaintiff Securities and Exchange Commission’s Motion
to Strike Defendant Joseph J. Walsh, Sr.’s Answer and Enter Default Judgment Against him pursuant to
Fed. R. Civ. P. 37, filed on April 16, 2019. (DE 50). Defendant Walsh has not responded to the Motion.

For the following reasons, the Motion is taken under advisement.

BACKGROUND

In this securities litigation, Plaintiff contends that Defendant Walsh, Defendant Matthews, and the
entities they controlled, violated several securities laws. (DE 1). Defendants allegedly committed these
violations in furtherance of a scheme where Defendants defrauded several foreign investors in connection
with an Immigrant Investor Program (the “EB-5 Program”), a program administered by the United States
Citizenship and Immigration Services (“USCIS”). (Ud. at J¥ 2-3, 19).

The EB-5 Program, which was created by Congress in 1990, provides prospective immigrants with
the opportunity to become permanent United States residents by investing in the United States. (/d. at 5
4 15). A foreign applicant qualifies for a visa, through the EB-5 Program, by investing $500,000 or
$1,000,000 (depending on the type of investment) in a commercial enterprise approved by the United
States Citizenship and Immigration Service (“Immigration Service”). (/d. at 5-6 § 16). After making this
investment, the applicant may apply for a conditional green card and this green card is valid for two years.

(/d.). If the applicant’s investment creates or preserves ten jobs during that two-year conditional period,
Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 2 of 7

then the applicant may apply to have the conditions removed from his or her green card. (/d.). If
successful, the applicant would be able to live and work in the United States permanently. (/d.).

According to the Complaint, through an EB-5 offering of Palm House Hotel, LLP (“Palm House
Hotel”) limited partnership interests, Defendant Palm House Hotel raised $43,991,458 from at least 88
foreign investors from November 2012 until March 2015. Ud. at6. 919). The offering materials provided
to those investors indicated that the funds would be used to acquire, develop and operate a hotel (the
“Project”). (Ud.). Defendant Walsh was involved with the creation and dissemination of those material;
Walsh also solicited investors through sales agents. (/d.). Contrary to Defendant’s representations, the
funds obtained from investors were not utilized in furtherance of the Project. (Ud. at 7 J 27): Instead,
Walsh and other Defendants misappropriated substantial amounts of investor funds. (/d.).

On August 3, 2018, Plaintiff filed its Complaint against Defendants Palm House Hotel, South
Atlantic Regional Center, LLC, Joseph Walsh, Sr., Robert V. Matthews, 160 Royal Palm, LLC, and
United States Regional Economic Development Authority LLC. (DE 1). In the Complaint, Plaintiff
alleges that Defendant Walsh has violated: 1) Section 17(a)(1) of the Securities Act (Count I); 2) Section
17(a)(2) of the Securities Act (Count ID; 3) Section 17(a)(3) of the Securities Act (Count II]); 4) Section
10(b) and Rule 10b-5(a) of the Exchange Act (Count IV); 5) Section 10(b) and Rule 10b-5(b) of the
Exchange Act (Count V); and 6) Section 10(b) and Rule 10b-5(c) (Count VI). (/d.).

On October 31, 2018, after unsuccessfully attempting to serve Defendant Walsh multiple times,
Plaintiff moved for the Court to approve alternative service on Walsh. (DE 34). I granted the Motion and
Plaintiff subsequently filed a summons returned executed as to Defendant Walsh. (DE 36; DE 38).

On November 11, 2018, Defendant Walsh moved for a ninety-day extension to respond to the
Complaint. (DE 39). I granted the motion in part and directed Walsh to file his response by December
14, 2019. (DE 41). On that deadline, Defendant Walsh filed his Answer (through his attorney Glen J.

Criscione). (DE 44).
 

Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 3 of 7

On December 26, 2018, Defendant Walsh moved to modify the trial date. (DE 45). Before I ruled
on that Motion, Attorney Criscione moved to withdraw from this lawsuit. (DE 46). In making that request,
Attorney Criscione stated that he attempted to communicate with Defendant Walsh regarding terms of
representation, but Walsh never answered the emails. (/d. at 2 J 4). I granted the Motion to modify the
trial date and reset the trial for December of 2019. (DE 47). [also granted Attorney Criscione’s motion
to withdraw and instructed Defendant Walsh to obtain replacement counsel or enter a pro se notice of
appearance by February 4, 2019. (DE 48).

Defendant Walsh did not take either of those actions. In fact, Defendant Walsh has not filed
anything in this litigation since December 26, 2018 (when he moved to modify the trial date). This means
that to date Walsh has not submitted his required initial disclosures. See Fed. R. Civ. P. 26(a)(1)(D). That
is the case even though Plaintiff has attempted to contact Walsh about his failure to submit the initial
disclosures, and Walsh failed to respond to Plaintiff. (See DE 50 at 6; DE 50-1). Plaintiff also sent
Defendant Walsh a first set of interrogatories on February 7, 2019. (Ud). Walsh has not responded to
those interrogatories and the deadline to do so was months ago.

On March 19, 2019, Plaintiff again attempted to communicate with Walsh via email. (DE 50-3).
In the March 19 email, Plaintiff reiterated that Defendant Walsh has failed to comply with several court
orders and that Walsh has failed to participate in this litigation in any manner. Ud). Plaintiff asked
Defendant Walsh to respond to the email by March 22, 2019, but Walsh did not respond.! (/d.).

Walsh’s consistent attempts to evade his obligation of defending this lawsuit lead Plaintiff to file -

the present Motion. (DE 50). In this Motion, Plaintiff initially requests that I strike Walsh’s Answer as a

 

'The only evidence of Walsh’s participation in this litigation (since December 26, 2018) is a letter Walsh
apparently sent to the Court on February 14, 2019. (DE 50-2). The letter is attached to Plaintiff's Motion;
however, it was not separately filed on the docket. In the letter, Walsh requested an extension of time to -
obtain representation in this matter. (/d.). However, Walsh did not provide reasoning that would justify
granting that relief. Additionally, Walsh has not responded to the present Motion, filed in April 2019, or |
participated in this litigation in any manner since sending this letter. I therefore find that the existence of
the letter does not alter the present analysis.
3
 

Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 4 of 7

sanction pursuant to Federal Rule of Civil Procedure 37. Plaintiff then requests that default judgment be
entered against Walsh.
ANALYSIS
I. Striking of Walsh’s Answer
Federal Rule of Civil Procedure 37(b)(2), titled “failure to comply with a court order” provides:
(2) Sanctions Sought in the District Where the Action Is Pending.

(A) For Not Obeying a Discovery Order. If a party or a party's officer, director, or
managing agent—or a witness designated under Rule 30(b)(6) or 31(a)(4)—fails to
obey an order to provide or permit discovery, including an order under Rule 26(f),
35, or 37(a), the court where the action is pending may issue further just orders. They
may include the following:

(i) directing that the matters embraced in the order or other designated facts be taken
as established for purposes of the action, as the prevailing party claims;

(ii) prohibiting the disobedient party from supporting or opposing designated claims
or defenses, or from introducing designated matters in evidence;

(iii) striking pleadings in whole or in part;

(iv) staying further proceedings until the order is obeyed;

(v) dismissing the action or proceeding in whole or in part;

(vi) rendering a default judgment against the disobedient party; or

(vii) treating as contempt of court the failure to obey any order except an order to
submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2) (emphasis added). Additionally, if a party fails to provide the initial disclosures

(under Rule 26), the Court may impose any of those enumerated sanctions on the party who failed to

_ comply. See Fed. R. Civ. P. 37(c)(1)(C). And, if a party fails to respond to interrogatories the Court may

impose similar sanctions for such failure to respond. See Fed. R. Civ. P. 37(d)(3).

Under Rule 37, the “decision to dismiss a claim or enter default judgment ‘ought to be a last -
resort—ordered only if noncompliance with discovery orders is due to willful or bad faith disregard for
those orders.’” Cox v. American Cast Iron Pipe Co., 784 F.2d 1546, 1556 (11th Cir. 1986). “Violation of
a discovery order caused by simple negligence, misunderstanding, or inability to comply will not justify
a Rule 37 default judgment or dismissal.” Malautea v. Suzuki Motor Co., Lid., 987 F.2d 1536, 1542 (11th
Cir.1993). See Buchanan \ v. Bowman, 820 F.2d 359, 360- 62 (11th Cir. 1987) (affirming district court’s S

a pares -

4

+ basemen tee -
 

Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 5 of 7

decision to strike the defendant’s answer and subsequently entering default judgment against the defendant
for defendant’s failure to comply with discovery orders).

Because Defendant Walsh failed to serve his initial disclosures, sanctions under Rule 37(c)(1)(C)
are appropriate. Walsh has also failed to comply with Court orders; namely, the order requiring him to
retain replacement counsel or enter a notice that he is proceeding pro se. Walsh has also failed to respond
to Plaintiff's interrogatories, making the imposition of sanctions under Rule 37(d)(3) appropriate. Overall,
Walsh has failed to participate in this litigation even though Plaintiffhas continuously attempted to contact
Walsh.

In light of Walsh’s continuous lack of compliance with court orders, failure to respond to Plaintiff’ s
interrogatories, and his otherwise lack of involvement with this litigation, I will strike Walsh’s Answer.
With Defendant Walsh’s Answer stricken, I will proceed to determine whether Plaintiff is entitled to
default judgment as to Walsh.

I find that there is no lesser sanction available under these circumstances, as Walsh’s continuous
and willful disregard of obligations imposed by this Court demonstrates that he has abandoned defending
this case. This willful disregard included Walsh’s limited actions in this case, which were mainly motions
for extensions of time.. And once Walsh stopped participating with this litigation, he completely
disregarded all communications from Plaintiff and all obligations imposed by the Court. I also find that
Plaintiff will be prejudiced if the Answer is not stricken, as this case would remain stalled without the
entry of a default judgment.

II. Default Judgment Standard

Federal Rule of Civil Procedure 55(b)(2) authorizes a court to enter default judgment against a
defendant who fails to plead or otherwise defend. Fed. R. Civ. P. 55(b)(2). “[B]efore entering a default _
judgment for damages, the district court must ensure that the well-pleaded allegations in the complaint,

which are taken as true due to the default, actually state a substantive cause of action and that there is a
Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 6 of 7

substantive, sufficient basis in the pleadings for the particular relief sought.” Tyco Fire & Sec., LLC y.
Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007). A “default judgment cannot stand on a complaint that
fails to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370, n.41 (11th Cir. 1997).

If the complaint states a claim, the court must then determine the amount of damages and, if
necessary, “may conduct hearings ... to . . . determine the amount of damages.” Fed. R. Civ. P. 55(b)(2).
However, where the amount of damages requested is “a liquidated sum or one capable of mathematical
calculation,” no hearing is needed. United Artists Corp. v. Freeman, 605 F.2d 854, 857 (Sth Cir. 1979).
Il. Default Judgment Application

Counts I-VI of the Complaint allege violations of Sections 17(a) and 10(b) of the Securities Act
and Rule 10b-5 of the Exchange Act. “To prove a 10(b) violation, the SEC must show (1) material
misrepresentations or materially misleading omissions, (2) in connection with the purchase or sale of
securities, (3) made with scienter.” S.E.C. v. Merchant Capital, LLC, 483 F.3d 747, 766 (11th Cir. 2007).
“To show a violation of section 17(a)(1), the SEC must prove (1) material misrepresentations or materially
misleading omissions, (2) in the offer or sale of securities, (3) made with scienter.” Jd. “Finally, to show
that the defendants violated section 17(a)(2) or 17(a)(3), the SEC need only show (1) material
misrepresentations or materially misleading omissions, (2) in the offer or sale of securities, (3) made with
negligence.” Id.

Because these standards are similar, Plaintiff combines the analysis for all counts into a single
argument. (DE 50 at 16). By doing so, it is unclear which facts apply to which count. It is also unclear
whether Plaintiff is attempting to obtain default judgment for all of the counts brought against Walsh or
for only some of those counts. Therefore, I will require Plaintiff to supplement the present Motion and

separately state each count against Walsh and the facts supporting the default request for that count.
Case 9:18-cv-81038-DMM Document 68 Entered on FLSD Docket 11/21/2019 Page 7 of 7

cc:

CONCLUSION
Accordingly, it is hereby ORDERED AND ADJUDGED that:
1. Plaintiff's Motion (DE 50) is taken under advisement.
2. Defendant Walsh’s Answer (DE 44) is STRICKEN.

3. Plaintiffis DIRECTED to supplement his motion, as described above, by December 3, 2019.

SIGNED in Chambers at West Palm Beach, Florida, this Wh da ovember, 2019.

 

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

Counsel of Record;

Joseph J. Walsh, Sr.

9250 Belvedere Road

Suite 101

Royal Palm Beach, FL 33411
PRO SE
